                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

United States of America, ex rel.             )       Civ. No.: 6:16-cv-01570-DCC
Maurice Shoe,                                 )
                                              )
               Plaintiff,                     )
                                              )          ORDER OF DISMISSAL
               v.                             )
                                              )
North Greenville University,                  )
[UNDER SEAL]                                  )
                                              )
            Defendants.                       )

       Upon consideration of the United States’ and Relator Maurice Shoe’s Stipulation of

Dismissal of Defendant North Greenville University based on the settlement among the parties,

and for good cause shown, it is hereby;

       ORDERED that the claims in Relator Maurice Shoe’s complaint which pertain to

Defendant North Greenville University are dismissed with prejudice consistent with the terms set

forth in the parties’ settlement agreement, which was filed with the Court along with the Notice of

the United States’ Election to Partially Intervene.

       It is FURTHER ORDERED that the Court shall retain jurisdiction to adjudicate Relator’s

claims for attorneys’ fees and costs from NGU should adjudication prove necessary.

       It is FURTHER ORDERED that all other allegations set forth in the Relator’s qui tam

complaint shall remain under seal until further Order of this Court.


       IT IS SO ORDERED.                       s/Donald C. Coggins, Jr.
                                              _________________________________
                                              The Honorable Donald C. Coggins, Jr.
                                              United States District Court Judge

February 6, 2019
Spartanburg, South Carolina
